DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 15 November 2021 has been entered.
Response to Amendment
This Office action is responsive to the amendment filed 15 November 2021.  Claims 1-4, 6-12 and 14-22 are being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-12 and 14-22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has the limitation “the ratio of the inner radius of the bypass exhaust nozzle to the fan tip radius is in a range from 0.4 to 0.65” and was amended to recite “a ratio of the fan tip radius to the turbine diameter at a lowest pressure rotor stage is in a range from 1.2 to 2.0, and a ratio of the fan tip radius to the core length is in a range of 0.3 to 1.0.” Applicant’s specification discloses on page 3 “the ratio of the fan tip radius to the turbine diameter at the lowest pressure rotor turbine diameter may be in the range of 0.8 to 2.1. Optionally, for example for an engine with a fan tip radius in the range from 95 cm to 150 cm, the ratio of the fan tip radius to the turbine diameter may be in the range 0.8 to 2.1. Optionally, for example for an engine with a fan tip radius in the range from 155 cm to 200 cm, the ratio of the fan tip radius to the turbine diameter may be in the range of 0.9 to 1.7.” and “The ratio of the fan tip radius to the core length fan tip radius may be in the range of 0.3 to 1, and optionally of 0.4 to 0.9, optionally 0.5 to 0.8. Optionally, for example for an engine with a fan tip radius in the range from 95 cm to 150 cm, the ratio of the fan tip radius to the core length may be in the range from 0.4 to 0.9, optionally 0.5 to 0.8, or0.55 to 0.75. Optionally, for example for an engine with a fan tip radius in the range from 155 cm to 200 cm, the ratio of the fan tip radius to the core length may be in the range from 0.5 to 0.8, optionally 0.60 to 0.80.” The claimed narrower ratio of the fan tip radius to the turbine diameter at a lowest pressure rotor stage is in a range from 1.2 to 2.0 is not specifically disclosed.
MPEP 2163.05(II) and (III) discuss that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by 
In gas-turbine design, the values of the fan tip radius, inner radius of the nozzle, length of the core and the diameter of the lowest pressure stage turbine rotor are coupled to another such that changing a value of one of the these parameters has an effect on the other three. For example, changing one of four numerical values inherently changes the numerical ratio with respect to the other three values, increasing or decreasing the ratio, as the case may be. Thus, bypass turbofan engines reciting combinations of different values for the fan tip radius, inner radius of the nozzle, length of the core and the diameter of the lowest pressure stage turbine rotor in accordance with specified ratios of ratio of the inner radius of the bypass exhaust nozzle to the fan tip radius, a ratio of the fan tip radius to the core length and a ratio of the fan tip radius to the turbine diameter at a lowest pressure rotor stage are each different species. Applicant appears to have narrowed the range of a ratio of the fan tip radius to the turbine diameter at a lowest pressure rotor stage to a range of 1.2 to 2.0 to overcome the teachings of Jackson below 1.2 regarding this ratio. There is no evidence in the specification, that at the time of the invention, Applicant contemplated to exclude values below 1.2, as taught by Jackson. For this reason, the narrowing of the numerical range to avoid Jackson is deemed to be, under 35 USC 112 a – Written Description, new matter. Furthermore, and staying on this subject, engine species that satisfy the narrower range of the ratio of the fan tip radius to the turbine diameter at a lowest pressure rotor stage of between 1.2 and 2.0 in combination with the ratio of the inner radius of the bypass exhaust nozzle to the fan tip radius is in a range from 0.4 to 0.65 and a ratio of the fan tip radius to the core length is in a range of 0.3 to 1.0 are not disclosed in the specification. Thus, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor the inventor(s), at the time the application was filed, had possession of the claimed invention. 
    PNG
    media_image1.png
    499
    1307
    media_image1.png
    Greyscale


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 9-12, 14-17, 20, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gliebe (Ultra-High Bypass Engine Aeroacoustic Study).
Regarding claim 1, Gliebe teaches, “a gas turbine engine for an aircraft (Annotated Fig. A – including dimensions scale) comprising: an engine core (Annotated Fig. A) comprising a turbine (Annotated Fig. A), a compressor (Annotated Fig. A), and a core shaft connecting the turbine to the compressor (Pages 6-7); a fan located upstream of the engine core (Annotated Fig. A), the fan comprising a plurality of fan blades(Annotated Fig. A, page 14), wherein a fan tip radius of the fan is measured between a centreline of the engine and an outermost tip of each fan blade at its leading edge (Annotated Fig. A, fan tip radius is measured between a centerline of the engine which is at zero on the axis and the tip of the blade.); a nacelle surrounding the gas turbine engine (Annotated Fig. A) and defining a bypass exhaust nozzle (Annotated Fig. A), the bypass nozzle having an inner radius (Annotated Fig. A), wherein the inner bypass to fan ratio of (the inner radius of the bypass exhaust nozzle)/(the fan tip radius), wherein the bypass exhaust nozzle has an exit plane and the inner radius of the bypass exhaust nozzle is measured at an axial position of an exit plane of the bypass exhaust nozzle (Annotated Fig. A) is in a range of .4 to .65 (.454 at the exit plane which is in the claimed range) and a ratio of the fan tip radius to the turbine diameter at a lowest pressure rotor stage is in a range from 1.2 to 2.0 (1.29 which is in within the claimed range) and a ratio of the fan tip radius to core length is in a range of .3 to 1.0 (.72 where the core length is measured from the midpoint of the leading edge of the first compressor blade to the midpoint of the trailing edge of the last turbine blade).”  
Regarding claim 3, Gliebe teaches the invention as claimed and discussed above and Gliebe further teaches the inner bypass to fan ratio is lower than .64 (the inner radius of the 
Regarding claim 6, Gliebe teaches the invention as claimed and discussed above and Gliebe further teaches the inner radius of the bypass exhaust nozzle is measured at an axial position of the rearmost tip of the nacelle (Annotated Fig. A, the rearmost tip of the nacelle is marked and is used to determine inner radius of the bypass exhaust nozzle).
Regarding claim 7, Gliebe teaches the invention as claimed and discussed above and Gliebe further teaches the inner radius of the bypass exhaust nozzle is a radial distance between the centreline of the engine and an outer surface of the engine core at an axial position of the rearmost tip of the nacelle (Annotated Fig. A, this location is used to determine value of inner radius).
Regarding claim 9, Gliebe teaches the invention as claimed and discussed above and Gliebe further teaches the bypass exhaust nozzle has an outer radius (Annotated Fig. A), an outer radius bypass fan ratio of the outer radius of the bypass exhaust nozzle/the fan tip radius is in the range of .6 to 1.05 (.9 as measured at the rearmost tip of the nacelle.).
Regarding claim 10, Gliebe teaches the invention as claimed and discussed above and Gliebe further teaches the outer bypass to fan ratio is in the range from 0.9 to 1.0 (.9 as measured at the rearmost tip of the nacelle.).
Regarding claim 11, Gliebe teaches the invention as claimed and as discussed above and Gliebe further teaches the outer bypass to fan ratio is lower than 1.05 (.9 as measured at the rearmost tip of the nacelle.).
Regarding claim 12, Gliebe teaches the invention as claimed and as discussed above and Jackson further teaches the outer bypass to fan ratio is in the range of .8 to 1.0 (.9 as measured at the rearmost tip of the nacelle.).
Regarding claim 14, Gliebe teaches the invention as claimed and discussed above and Jackson further teaches the bypass exhaust nozzle has an exit plane and the outer radius of the bypass exhaust nozzle is measured at an axial position of the exit plane of the bypass exhaust nozzle (In Annotated Fig. A, the exit plane is at the rearmost tip of the nacelle. The value is based on a measurement at this location).
Regarding claim 15, Gliebe teaches the invention as claimed and discussed above and Gliebe further teaches the outer radius of the bypass exhaust nozzle is a radial distance between the centreline of the engine and an inner surface of the nacelle at an axial position of the rearmost tip of the nacelle (In Annotated Fig. A, the exit plane is at the rearmost tip of the nacelle. The value is based on a measurement at this location.)
Regarding claim 16, Gliebe teaches the invention as claimed and discussed above and Gliebe further teaches the nacelle comprising an inner surface at least partly defining a bypass duct located radially outside of the engine core (Annotated Fig. A, the bypass duct is downstream of the fan and extends from the fan to the rearmost tip of the nacelle); the engine further comprises a bypass duct outlet guide vane extending radially across the bypass duct between an outer surface of the engine core and the inner surface of the nacelle (Annotated Fig. A), the bypass duct outlet guide vane extending between a radially inner tip and a radially outer tip and having a leading edge and a trailing edge relative to the direction of gas flow through the bypass duct (Annotated Fig. A), an outer wall axis is defined joining the radially outer tip of the trailing edge of the bypass duct outlet guide vane and the rearmost tip of the inner surface of the 
Regarding claim 17, Gliebe teaches the invention as claimed and discussed above and Gliebe further teaches the outer bypass duct wall angle is negative such that the outer wall axis slopes towards the centreline of the engine (Annotated Fig. A).
Regarding claim 20, Gliebe teaches the invention as claimed and discussed about and Gliebe further teaches the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (Annotated Fig. A shows the first compressor, second compressor, first turbine, second turbine and gearbox, Pages 6-9 discuss multiple spools, gear ratio and the different rotational speeds associated with a geared turbofan).
Regarding claim 21, Gliebe teaches the invention as claimed and discussed about and Gliebe further teaches (the core length is measured from the midpoint of the leading edge of the first compressor blade to the midpoint of the trailing edge of the last turbine blade.).
Regarding claim 22, Gliebe teaches the invention as claimed and discussed about and Gliebe further teaches the ratio of the fan tip radius to the core length is based on the core length measured along a centreline of the engine from a mean radius point of a first stage of a compressor blade leading edge to a mean radius point of the lowest pressure turbine rotor stage .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe (Ultra-High Bypass Engine Aeroacoustic Study) in view of Jackson ("Optimisation of Aero and Industrial Gas Turbine Design for the Environment," PhD Thesis, Cranfield University, School of Engineering, 2009).
Gliebe teaches the invention as claimed and discussed above for claim 1. Gliebe teaches the inner bypass to fan ratio is .454 when measured at the bypass nozzle exit plane for a fan tip radius of 165 cm. Gliebe doesn’t teach inner bypass to fan ratio is in the range from 0.50 to 0.60 (claim 2), the inner bypass to fan ratio is in the range from 0.54 to 0.64 (claim 4) and the fan tip 
Jackson teaches a Trent 892 engine FIG. 3. 1.10 and then scaling the engine for different bypass ratios (Fig. 3.1.23). In Appendix 7, Jackson teaches various ratios of inner bypass to fan ratio for different bypass ratios and fan pressure ratios (see rows BPR, which provide than bypass ratio, Dtip, which provides the fan diameter, radius BP Noz inner, which provides the radius of the bypass nozzle at the exit plane and FOPR, which shows the fan pressure ratio). For a bypass ratio of 5.98 and a fan pressure ratios between 1.4 to 1.9, the inner bypass to fan ratios vary between .66 to .76. For a bypass ratio of 10 and a fan pressure ratios between 1.3 to 1.6, the inner bypass to fan ratios vary between .61 to .70.  For a bypass ratio of 15 and a fan pressure ratios between 1.2 to 1.35, the inner bypass to fan ratios vary between .565 to .64. For a bypass ratio of 20 and a fan pressure ratios between 1.15 to 1.29, the inner bypass to fan ratios vary between .536 to .63. For a bypass ratio of 25 and a fan pressure ratios between 1.1 to 1.229, the inner bypass to fan ratios vary between .495 to .61. For a bypass ratio of 30 and a fan pressure ratios between 1.1 to 1.118, the inner bypass to fan ratios vary between .5 to .59. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Gliebe have the inner bypass to fan ratio be.565, as taught by Jackson, because it has been held that use of known technique - in this case designing a jet engine with varying bypass and fan pressure ratios, to improve similar devices - in this case a jet engine, in the same way - in this case to result in the inner bypass to fan ratio be .565, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Gliebe in view of Jackson teaches engines with the inner bypass to fan ratio of .565.
.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gliebe (Ultra-High Bypass Engine Aeroacoustic Study).
Regarding claim 18, Gliebe teaches the invention as claimed and discussed above and Gliebe further teaches the outer bypass duct wall angle is between -5 and -1 degrees (Gliebe teaches for the engine in Annotated Fig. A, an outer bypass duct wall angle of -6.6 degrees. The engine in the top portion of Fig. 4, which is a geared turbofan, has an outer bypass duct wall angle of -4.4 degrees. Thus, Gliebe teaches all the limitations of claim 1, however, does not explicitly teach the outer bypass duct wall angle for the engine configuration in claim 1 is between -5 and -1 degrees. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the current instance, the only difference between claim 18 and the disclosed gas turbine engine assembly of Jackson is the relative dimensions of the axial distance between the outer guide vane and nozzle exit plane and the difference in radial heights between the radius of the outer guide vane and the outer radius of the bypass nozzle at the exit plane, which provides the outer bypass duct wall angle (the outer bypass duct wall angle depends on the relative lengths 
Since Gliebe has disclosed a gas turbine engine assembly with the claimed components and one engine design within the claim range and, if having said claimed relative dimensions between the axial distance between the outer guide vane and nozzle exit plane and the difference in radial heights between the radius of the outer guide vane and the outer radius of the bypass nozzle at the exit plane would not perform differently than the prior art device, the claims are not patentably distinct and said relative dimensions modification would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gliebe (Ultra-High Bypass Engine Aeroacoustic Study) in view of Sabnis (U.S. Publication 2017/0175675).
Regarding claim 19, Gliebe teaches the invention as claimed and describe above for claim 1. Gliebe doesn’t teach the gear ratio of the gearbox is between 3.2 to 5.
Sabnis teaches a two shaft turbofan engine design with a gearbox (48, Fig. 1). The gearbox drives the fan at a lower speed than the core shaft (30, ¶41). Sabnis teaches the gear ratio is greater than about 2.8 (¶67) and in some instances greater than 4.5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Jackson have a gearbox that 
Gliebe in view of Sabnis teaches the invention as claimed and discussed so far. Gliebe in view of Sabnis doesn’t teach the gearbox has a gear ratio in the range from 3.2 to 5. However, in the case where the claimed ranges, in this case a gear ratio in the range from 3.2 to 5, "overlap or lie inside ranges disclosed by the prior art," in this case, a gear ratio greater than 2.8, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.  
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection from Gliebe described above that were necessitated by Applicant’s amendments. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./            Examiner, Art Unit 3741    

/EHUD GARTENBERG/            Supervisory Patent Examiner, Art Unit 3741